                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                              NORTHERN DISTRICT OF CALIFORNIA

                                   7                                           SAN JOSE DIVISION

                                   8

                                   9     JEROME LEMEAL WILLIAMS,                              Case No. 18-cv-06921-BLF
                                  10                     Plaintiff,
                                                                                              ORDER REVOKING PLAINTIFF’S IN
                                  11              v.                                          FORMA PAUPERIS STATUS
                                  12     WENDY DUFFY, et al.,                                 [Re: ECF 25]
Northern District of California
 United States District Court




                                  13                     Defendants.

                                  14

                                  15           On February 25, 2019, the United States Court of Appeals for the Ninth Circuit issued a

                                  16   Referral Notice, referring the above-captioned case to the undersigned “for the limited purpose of

                                  17   determining whether in forma pauperis status should continue for [Plaintiff’s] appeal or whether

                                  18   the appeal is frivolous or taken in bad faith.” See ECF 25. For the reasons discussed below, the

                                  19   undersigned concludes that Plaintiff’s in forma pauperis status should be REVOKED.

                                  20           The undersigned granted Plaintiff’s application to proceed in forma pauperis in the district

                                  21   court based solely on a determination that Plaintiff was unable to afford the court filing fees. See

                                  22   ECF 8. The Ninth Circuit’s current referral presents a separate question, whether Plaintiff’s in

                                  23   forma pauperis status should be revoked on the basis that the appeal is frivolous. “An appeal may

                                  24   not be taken in forma pauperis if the trial court certifies in writing that it is not taken in good

                                  25   faith.” 28 U.S.C. § 1915(a)(3). An appeal is taken in good faith for purposes of § 1915 if it

                                  26   presents any issue that is not frivolous. See Hooker v. Am. Airlines, 302 F.3d 1091, 1092 (9th Cir.

                                  27   2002) (“If at least one issue or claim is found to be non-frivolous, leave to proceed in forma

                                  28   pauperis on appeal must be granted for the case as a whole.”).
                                   1          The undersigned dismissed Plaintiff’s first amended complaint without leave to amend on

                                   2   the grounds that Plaintiff had neither articulated a cognizable federal claim nor given any

                                   3   indication that he could do so if granted further leave to amend. See ECF 20. On this record, it

                                   4   does not appear that reasonable minds could differ with respect to those grounds for dismissal.

                                   5   Accordingly, the undersigned concludes that Plaintiff’s appeal is frivolous. On that basis

                                   6   Plaintiff’s in forma pauperis status is REVOKED.

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: February 27, 2019

                                  10                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
